

115 HR 5276 IH: Food for Peace Modernization Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5276IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Royce of California (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo modernize the Food for Peace Program in the United States Agency for International Development,
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Food for Peace Modernization Act. (b)Table of contents  Sec. 1. Short title; table of contents. Sec. 2. United States policies. Title I—Food for Peace Emergency and Nonemergency Food Assistance Programs Sec. 101. Establishment of Food for Peace Program. Sec. 102. Provision of assistance. Sec. 103. Securing the role of American farmers in the Food for Peace Program. Sec. 104. Minimum levels. Sec. 105. Generation and use of currencies by private voluntary organizations and cooperatives. Sec. 106. Food assistance consultative group. Sec. 107. Organizational correction. Sec. 108. Administration. Sec. 109. International food relief partnership. Title II—General Authorities and Requirements Sec. 201. Definitions. Sec. 202. General provisions. Sec. 203. Agreements. Sec. 204. Administrative provisions. Sec. 205. Expiration date. Sec. 206. Minimum level of nonemergency food assistance. Sec. 207. Micronutrient fortification programs. Sec. 208. John Ogonowski and Doug Bereuter Farmer-to-Farmer Program.  2.United States policies (a)In generalSection 2 of the Food for Peace Act (7 U.S.C. 1691) is amended to read as follows:
				
					2.United States policies
 (a)In generalIt is the policy of the United States to advance the security, economic, and humanitarian interests of the United States overseas by supporting the growth of healthier, more stable societies and creating opportunities for expanded United States investment and trade through the provision of United States foreign assistance, including agricultural commodities, authorized under this Act to—
 (1)reduce global poverty, hunger, malnutrition, and their attendant causes; (2)respond to, mitigate, and prevent famines and food crises arising from natural and man-made disasters;
 (3)improve food and nutrition security while building resilience to shocks, particularly among vulnerable groups;
 (4)advance democracy and free market principles, facilitate trade, and catalyze inclusive, agriculture-led economic growth in developing countries; and
 (5)reduce long-term reliance upon United States foreign assistance. (b)Efficiency and effectiveness of United States international food assistanceIt is the policy of the United States to enhance the efficiency and effectiveness of United States international food assistance activities by—
 (1)coordinating with, and seeking commitments of appropriate levels of food assistance by, donors to meet the legitimate needs of developing countries and countries experiencing food crises;
 (2)ensuring that food assistance continues to be provided through appropriate channels, including through—
 (A)intergovernmental and multilateral organizations; (B)international, national, and local private voluntary, nongovernmental, faith-based, and civil society organizations; and
 (C)national and local governments and institutions; and (3)ensuring, to the maximum extent practicable, that options for providing food assistance for emergency and nonemergency purposes, including through the provision of in-kind agricultural commodities or other forms of United States foreign assistance, are not subject to limitation, provided that—
 (A)decisions about to whom, when, where, and how to provide assistance are based on thorough assessments of need, timeliness, appropriateness, cost-effectiveness, and risk of diversion and waste; and
 (B)such assistance is provided in a manner that— (i)avoids disincentives to local agricultural production and marketing; and
 (ii)minimizes commercial market disruptions; and (4)rigorously monitoring and evaluating food assistance programs and activities, identifying best practices, sharing learning, and adapting such programs and activities as necessary and appropriate..
 (b)Conforming amendmentThe Food for Peace Act is amended by striking section 3 (7 U.S.C. 1691a). IFood for Peace Emergency and Nonemergency Food Assistance Programs 101.Establishment of Food for Peace ProgramSection 201 of the Food for Peace Act (7 U.S.C. 1721) is amended to read as follows:
				
 201.Establishment of food for peace programThe President, working through the Administrator of the United States Agency for International Development (referred to in this title as the Administrator), shall establish a program (to be known as the Food for Peace Program) to provide assistance, including agricultural commodities, in foreign countries on behalf of the people of the United States in furtherance of the policies set forth in section 2..
 102.Provision of assistanceSection 202 of the Food for Peace Act (7 U.S.C. 1722) is amended— (1)in the heading, by striking agricultural commodities and inserting assistance;
 (2)by amending subsection (a) to read as follows:  (a)Emergency assistanceNotwithstanding any other provision of law, the Administrator may provide assistance, including agricultural commodities, under this title to meet emergency food security needs through governments and public or private entities, including intergovernmental organizations such as the World Food Program and other multilateral organizations, in such manner, including through grants, contracts, and other transactions, and on such terms and conditions as the Administrator determines appropriate.;
 (3)by amending subsection (b) to read as follows:  (b)Nonemergency assistance (1)In generalThe Administrator may provide assistance, including agricultural commodities, under this title to meet nonemergency food security needs through eligible organizations (as described in subsection (d)) in such manner, including through grants, contracts, and other transactions, and on such terms and conditions as the Administrator determines appropriate.
 (2)Program diversityThe Administrator may— (A)encourage eligible organizations to propose and implement program plans to address one or more of the policies set forth in section 2; and
 (B)consider proposals that incorporate a variety of program objectives and strategic plans based on the identification by eligible organizations of appropriate activities, consistent with section 2, to promote economic development in foreign countries.
 (3)CoordinationNonemergency assistance provided under this title shall be coordinated, to the greatest extent practicable and appropriate, with complementary food and nutrition security assistance made available pursuant to chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).;
 (4)in the heading of subsection (c), by striking assistance and inserting agricultural commodities; and (5)by amending subsections (e), (f), and (g) to read as follows:
					
 (e)Investment authorityAn eligible organization that receives financial assistance under this title may invest such funds pending use for project purposes. Any interest earned on such investment shall be used for the purposes for which the assistance was provided to the eligible organization without further appropriation by Congress.
 (f)Effective use of assistanceOrganizations and cooperatives receiving assistance, including agricultural commodities, under this title shall ensure that such assistance is used effectively and in the areas of greatest need by—
 (1)working with indigenous institutions and employing indigenous workers, to the extent feasible; (2)assessing and taking into account nutritional and other needs of beneficiary groups;
 (3)helping such beneficiary groups to design and carry out mutually acceptable projects; (4)recommending to the Administrator methods of making assistance available that are the most appropriate for each local setting;
 (5)supervising the provision of assistance, including the distribution of agricultural commodities, and the implementation of the projects for which assistance, including agricultural commodities, was provided under this title; and
 (6)regularly monitoring and evaluating the effectiveness of projects for which assistance, including agricultural commodities, was provided under this title, including assistance related to program integrity.
 (g)LabelingAssistance, including agricultural commodities, provided under this title shall, to the greatest extent practicable, be clearly identified with appropriate markings in the language of the locality in which such assistance is provided, as being furnished by the people of the United States of America..
 103.Securing the role of American farmers in the Food for Peace ProgramThe Food for Peace Act is further amended— (1)by redesignating section 203 (7 U.S.C. 1723) as section 205 and transferring such section so as to appear after section 204;
 (2)by redesignating section 205 (17 U.S.C. 1725) as section 206 and transferring such section so as to appear before section 207; and
 (3)by inserting after section 202 (7 U.S.C. 1722) the following new section:  203.Securing the role of American farmers in the Food for Peace Program (a)FindingsCongress finds the following:
 (1)American farmers have played a critical role in the Food for Peace Program since Congress established such program in 1954 to reduce hunger and poverty overseas through the donation of surplus government-held agricultural commodities that had accumulated under Department of Agriculture commodity price support programs.
 (2)Through the generosity of the American people, and with the help of American farmers— (A)more than 4,000,000,000 people have received life-saving food assistance; and
 (B)more than 150 countries have benefitted from United States-supported food security programs. (3)Despite the cessation of the commodity price support programs and the drawdown of surplus stocks that occasioned the creation of the Food for Peace Program in 1954, American farmers continue to play a critical role in United States international food assistance programs, particularly as a result of their innovation, expertise, and unmatched capacity to produce high-quality agricultural commodities that are critical to meeting growing global food needs.
 (b)Sense of CongressIt is the sense of Congress that modernizing the Food for Peace Program, including through the introduction of more flexible approaches to meeting food needs overseas, does not negate the need and desire for American farmers to continue to play an integral role in United States international food assistance and agricultural development programs overseas..
 104.Minimum levelsSection 204 of the Food for Peace Act (7 U.S.C. 1724) is amended to read as follows:  204.Minimum levels (a)Agricultural commoditiesNot less than 25 percent of the amounts made available to provide assistance, including agricultural commodities, under this title shall be made available for the purchase and distribution of United States agricultural commodities, including associated costs for the provision of agricultural commodities, in accordance with this title.
						(b)Nonemergency food assistance
 (1)In generalOf the amounts made available to carry out this title, not less than $350,000,000 shall be expended for nonemergency food assistance authorized under section 202(b).
 (2)NonduplicationIn order to avoid duplication and ensure the availability of resources to meet emergency needs, funds made available under chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) through grants or cooperative agreements to strengthen food security in developing countries that are consistent with the goals of this title may be deemed to be expended on nonemergency food assistance for the purposes of this subsection.
 (3)LimitationThe amount made available pursuant to paragraph (1) may not exceed 30 percent of the total amount made available in any fiscal year to carry out this title.
 (c)Use of value-Added agricultural commoditiesIn making agricultural commodities available under this title, the Administrator should seek to ensure that—
 (1)not less than 75 percent of the quantity of such commodities required to be distributed during each fiscal year under subsection (a) be in the form of processed, fortified, or bagged commodities; and
 (2)not less than 50 percent of the quantity of the bagged, whole grain commodities be bagged in the United States..
 105.Generation and use of currencies by private voluntary organizations and cooperativesSection 205 of the Food for Peace Act (7 U.S.C. 1723), as redesignated by this Act, is amended— (1)in subsection (b)—
 (A)in the heading, by striking Minimum; (B)by striking shall and inserting may;
 (C)by striking not less than and inserting not more than; and (D)by striking under non-emergency programs under this title for each fiscal year, to generate proceeds to be used as provided in this section and inserting under section 202(b);
 (2)in subsection (c), by striking entered into between the Administrator and the organization or cooperative and inserting described in subsection (a); and (3)in subsection (d)—
 (A)by amending paragraph (1) to read as follows:  (1)be used for associated costs;; and
 (B)in paragraph (3), by striking may and inserting shall. 106.Food assistance consultative groupSection 206 of the Food for Peace Act (7 U.S.C. 1725), as redesignated by this Act, is amended—
 (1)in the heading, by striking aid and inserting assistance; (2)in subsection (d)—
 (A)in paragraph (1), by striking 45 and inserting 30; and (B)in paragraph (2), by striking section 202(h) and inserting section 207(d)(4); and
 (3)in subsection (f), by striking 2018 and inserting 2023. 107.Organizational correctionThe Food for Peace Act is amended—
 (1)in subsection (h) of section 202 (7 U.S.C. 1726a)— (A)by redesignating such subsection as paragraph (4), and adjusting the margins accordingly;
 (B)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and adjusting the margins accordingly;
 (C)in subparagraph (A), as redesignated by subparagraph (B) of this paragraph, by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively, and adjusting the margins accordingly; and
 (D)in subparagraph (B), as redesignated by subparagraph (B) of this paragraph, by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and adjusting the margins accordingly;
 (2)in section 207 (7 U.S.C. 1722), by redesignating paragraph (4) as paragraph (5); and (3)by transferring the subsection redesignated as a paragraph under paragraph (1)(A) of this subsection so as to appear after paragraph (3) of subsection (d) of section 207, as redesignated by section 108(1) of this Act.
 108.AdministrationSection 207 of the Food for Peace Act (7 U.S.C. 1726a) is amended— (1)by striking subsections (a) and (b), redesignating subsections (c), (d), (e), (f), and (g) as subsections (a), (b), (c), (d), and (e);
 (2)in subsection (a), as so redesignated, by striking the Agricultural Act of 2014 and inserting the Food for Peace Modernization Act; (3)in subsection (b), as so redesignated, by inserting agricultural before commodities;
 (4)in subsection (c), as so redesignated, by striking this section and inserting this title; and (5)in subsection (d), as so redesignated—
 (A)in paragraph (1), by amending subparagraph (B) to read as follows:  (B)to monitor, evaluate, and improve the efficiency, effectiveness, and impact of assistance provided under this title.;
 (B)in paragraph (4), as redesignated and transferred by section 107 of this Act— (i)in subparagraph (B)—
 (I)in clause (i)— (aa)by striking subsection and inserting paragraph;
 (bb)by striking and through; and (cc)by striking aid and inserting assistance;
 (II)in clause (ii)— (aa)by striking contracts and inserting contracts or grants; and
 (bb)by striking services and inserting services and expertise; and (III)in clause (iii)—
 (aa)by striking Aid and inserting Assistance; and (bb)by striking subsection and inserting paragraph; and
 (ii)in subparagraph (C)— (I)by striking Of the funds made available under section 207(f), for fiscal years 2014 through 2018, and inserting Of the amount made available under paragraph (5), for fiscal years 2019 through 2023,; and
 (II)by striking to carry out this subsection and inserting to carry out this paragraph; and (C)in paragraph (5), as redesignated by section 107(2) of this Act—
 (i)by amending subparagraph (A) to read as follows:  (A)In generalSubject to paragraph (4)(C), in addition to other funds made available to the Administrator to carry out the monitoring and evaluation of food assistance, the Administrator may use up to 5 percent of the amounts made available under this Act for each of the fiscal years 2019 through 2023 to implement this subsection.; and
 (ii)in subparagraph (B)— (I)in clause (i), by striking fiscal years 2014 through 2018 and inserting fiscal years 2019 through 2023; and
 (II)by amending clause (ii) to read as follows:  (ii)ConditionNo funds shall be made available under subparagraph (A), in accordance with clause (i), unless not less than an equal value is made available under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for such purposes for such fiscal year..
 109.International food relief partnershipSection 208 of the Food for Peace Act (7 U.S.C. 1726b) is amended— (1)in the heading, by striking Assistance for stockpiling and rapid transportation, delivery, and distribution of shelf–stable prepackaged foods and inserting International food relief partnership;
 (2)in subsection (b), by amending paragraph (2) to read as follows:  (2)PriorityIn providing grants under subsection (a)(1), the Administrator shall provide a preference to any United States nonprofit organization that agrees to dedicate, for the preparation of shelf-stable prepackaged foods and the establishment and maintenance of stockpiles of such foods in the United States in accordance with subsection (a)(1)—
 (A)non-Federal funds equal to 50 percent of the amount of grant funds received under subsection (a)(1);
 (B)in-kind contributions valued at 50 percent of the amount of grant funds received under subsection (a)(1); or
 (C)a combination of such funds and in-kind contributions with a combined value of 50 percent of the amount of grant funds received under subsection (a)(1).; and
 (3)in subsection (f), by striking fiscal years 2014 through 2018 and inserting fiscal years 2019 through 2023. IIGeneral Authorities and Requirements 201.DefinitionsSection 402 of the Food for Peace Act (7 U.S.C. 1732) is amended—
 (1)by amending paragraph (3) to read as follows:  (3)Appropriate committee of CongressThe term appropriate committee of Congress means—
 (A)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Relations of the Senate; (D)the Committee on Agriculture of the House of Representatives;
 (E)the Committee on Appropriations of the House of Representatives; and (F)the Committee on Foreign Affairs of the House of Representatives.;
 (2)by inserting after paragraph (3) the following new paragraph:  (4)Associated costsThe term associated costs means funds made available under this Act to assist eligible organizations described in section 202(d)—
 (A)to establish programs under this Act; (B)to meet specific administrative, management, personnel, transportation, storage, distribution, and implementation costs for carrying out programs and providing commodities in foreign countries under this Act;
 (C)in the case of commodities for urgent and extraordinary relief requirements (including prepositioned commodities), to meet the transportation costs incurred in moving such commodities from designated points of entry or ports of entry abroad to storage and distribution sites and associated storage and distribution costs; and
 (D)to improve and implement methodologies for food assistance programs, including needs assessments (upon the request of the Administrator), monitoring, and evaluation.; and
 (3)by redesignating paragraphs (4), (5), (6), (7), (8), and (9) as paragraphs (5), (6), (7), (8), (9), and (10), respectively.
 202.General provisionsSection 403 of the Food for Peace Act (7 U.S.C. 1733) is amended— (1)in subsection (a)—
 (A)in paragraphs (1) and (2), by inserting agricultural before commodity each time it appears; and (B)in paragraph (2), by striking that country and inserting the recipient country;
 (2)in subsection (c), by striking donated or purchased and inserting provided; (3)in subsection (e), by striking assure and inserting ensure;
 (4)in subsection (i)— (A)in paragraph (1), by striking as appropriate, and inserting as appropriate and in consultation with the Secretary of State,;
 (B)in paragraph (2)(B), by striking as appropriate, and inserting as appropriate and in consultation with the Secretary of State,; and (C)in paragraph (3), by striking as appropriate, and inserting as appropriate and in consultation with the Secretary of State,; and
 (5)by amending subsection (m) to read as follows:  (m)Monitoring requirementFunds made available under this Act may only be used to provide assistance to recipients if adequate monitoring and controls, as determined by the Administrator, are in place to ensure that emergency food assistance is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes..
 203.AgreementsSection 404 of the Food for Peace Act (7 U.S.C. 1734) is amended— (1)in subsection (c)—
 (A)in paragraph (1), by striking to recipient countries and inserting in recipient countries; and (B)in paragraph (2)(B), by striking aid and inserting assistance; and
 (2)by amending subsection (d) to read as follows:  (d)Review of agreementsThe Secretary or the Administrator, as appropriate, may terminate, or refuse to enter into, a multiyear agreement with an eligible organization in a country if the Secretary or Administrator, as appropriate, determines that such country is not fulfilling the objectives or requirements under this Act, after considering the extent to which the country is—
 (1)making significant economic development reforms; (2)promoting free and open markets for food and agricultural producers; and
 (3)fostering increased food security.. 204.Administrative provisionsSection 407 of the Food for Peace Act (7 U.S.C. 1736a) is amended—
 (1)in subsection (c)(4)(A), by striking 2018 both places such term appears and inserting 2023; and (2)by amending subsection (f) to read as follows:
					
						(f)Annual report
 (1)In generalNot later than April 1 of each fiscal year, the Administrator and the Secretary shall jointly prepare and submit to the appropriate committees of Congress a report regarding each program and activity carried out under this Act during the prior fiscal year.
 (2)ContentsAn annual report described in paragraph (1) shall include, with respect to the prior fiscal year— (A)a list that contains a description of each country and organization that receives food and other assistance under this Act (including the quantity of food and assistance provided to each country and organization);
 (B)a general description of each project and activity implemented under this Act (including each activity funded through the use of local currencies) and the total number of beneficiaries of the project and the activities carried out through such project;
 (C)a statement describing the quantity of agricultural commodities made available to, and the total number of beneficiaries in, each country pursuant to—
 (i)section 416(b) of the Agricultural Act of 1949 (7 U.S.C. 1431(b)); (ii)the Food for Progress Act of 1985 (7 U.S.C. 1736o); and
 (iii)the McGovern-Dole International Food for Education and Child Nutrition Program established by section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1);
 (D)an assessment of the progress made through programs under this Act towards reducing food insecurity in the populations receiving food assistance from the United States;
 (E)a description of efforts undertaken by the Food Assistance Consultative Group under section 206 to achieve an integrated and effective food assistance program;
 (F)an assessment of— (i)each program oversight, monitoring, and evaluation system implemented under section 207(d); and
 (ii)the impact of each program oversight, monitoring, and evaluation system on the effectiveness and efficiency of assistance provided under this title;
 (G)an assessment of the progress made by the Administrator in addressing issues relating to quality with respect to the provision of food assistance;
 (H)the amount of funds (including funds for administrative costs, indirect cost recovery, internal transportation, storage and handling, and associated distribution costs) provided to each eligible organization that received assistance under this Act in the applicable fiscal year;
 (I)a description of how the funds described in subparagraph (H) were used by the eligible organization;
 (J)a description of the actual rate of return for each agricultural commodity made available under this Act, including—
 (i)factors that influenced the rate of return; and (ii)for each agricultural commodity, the cost of bagging or further processing, ocean transportation, inland transportation in the recipient country, storage costs, and any other information that the Administrator determines to be necessary;
 (K)for each instance in which an agricultural commodity was made available under this Act at a rate of return less than 70 percent, a description of the reasons for the rate of return realized; and
 (L)a description of how funds provided under section 207 were utilized. (3)Rate of return describedFor the purposes of paragraph (2)(J), the rate of return for an agricultural commodity shall be equal to the proportion that—
 (A)the proceeds the implementing partners generate through monetization; bears to (B)the cost to the Federal Government to procure and ship the agricultural commodity to a recipient country for monetization..
 205.Expiration dateSection 408 of the Food for Peace Act (7 U.S.C. 1736b) is amended by striking 2018 and inserting 2023. 206.Minimum level of nonemergency food assistanceSection 412 of the Food for Peace Act (7 U.S.C. 1736f) is amended by striking subsection (e).
 207.Micronutrient fortification programsSection 415 of the Food for Peace Act (7 U.S.C. 1736g–2) is amended in subsection (c), by striking September 30, 2018 and inserting December 31, 2023. 208.John Ogonowski and Doug Bereuter Farmer-to-Farmer Program Section 501 of the Food for Peace Act (7 U.S.C. 1737) is amended—
 (1)in subsection (d)— (A)by striking 2018 and inserting 2023; and
 (B)by striking this Act and inserting section 202(b); and (2)in subsection (e)(1), by striking 2018 and inserting 2023.
				